United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Houston, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Arthur Wiley, for the appellant
Office of Solicitor, for the Director

Docket No. 09-1658
Issued: April 13, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 22, 2009 appellant filed a timely appeal from an Office of Workers’
Compensation Programs’ decisions dated November 17, 2008 and May 1, 2009. Under 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant sustained a lower back condition in the performance of
duty.
FACTUAL HISTORY
Appellant, a 59-year-old customer service representative, filed a Form CA-2 claim for
benefits on May 5, 2008, alleging that she developed an occupational condition causally related

to employment factors.1 She indicated that she first realized her condition was causally related to
employment factors on October 29, 2007. In a supplemental statement, appellant explained that
she believed her injury occurred when she moved supplies in a cluttered supply room.
On May 29, 2008 the Office advised appellant that it required factual and medical
evidence to determine whether she was eligible for compensation benefits. It asked her to submit
a comprehensive report from her treating physician describing her symptoms and the medical
reasons for her condition, an opinion as to whether her claimed condition was causally related to
her federal employment. The Office requested that appellant submit this evidence within
30 days.
In an October 29, 2007 report, Dr. Plinio A. Caldera, a specialist in orthopedic surgery
and appellant’s treating physician, advised that appellant had complaints of left buttocks pain,
which radiated to her left leg and left knee. He related that she began to experience this pain
gradually in July 2007 and had no history of trauma, falls or injuries. Dr. Caldera stated that
appellant’s pain worsened with sitting or lying down; he related that walking ameliorated the
pain. He diagnosed anemia, low back pain syndrome and left-sided sciatica. Dr. Caldera
recommended treatment with medication, activity modification and physical therapy.
In a November 26, 2007 report, Dr. Caldera stated that appellant’s pain had diminished
somewhat due to her course of physical therapy. He advised that she had occasional pulling at
her left thigh posteriorly but denied having any numbness or tingling. Dr. Caldera reiterated his
diagnoses of low back pain syndrome and left-sided sciatica and advised her to continue with
medication and physical therapy.
In an April 4, 2008 report, Dr. Caldera noted that appellant was experiencing persistent
pain in her left buttocks, left hip, left thigh and left knee despite treatment with medication and
physical treatment. He noted on examination that she had no tenderness in her sacrum and
lumbar spine or sacroiliac joints, with mild tenderness over the left sciatic notch; no deformities
or muscle spasms; and full range of motion in the waist, left hip and left knee with some left leg
pain at the extreme of flexion. Dr. Caldera reiterated his previously stated diagnoses of low back
pain syndrome and left-sided sciatica and recommended that appellant undergo a magnetic
resonance imaging (MRI) scan to determine whether she had a herniated nucleus pulposus in her
lumbar spine.
In an April 22, 2008 report, Dr. Samuel Alianell, Board-certified in physical and
rehabilitative medicine, stated that appellant had complaints of low back and left leg pain. He
noted that she had experienced low back pain for the last six to eight months with no specific
injury; she related constant, mild pain in the low back radiating into the left buttock and down
the lateral left thigh and posterior left calf along with a cold sensation behind the knee and calf.
Dr. Alianell stated that a lumbar MRI scan indicated a right-sided mild foraminal herniated
1

Appellant did not indicate the type of condition for which she was seeking compensation on her CA-2 form;
however, the Office adjudicated this claim as one based on a lower back condition given the fact that the medical
evidence she submitted pertained predominantly to her lower back. The record also contains references to her being
treated for pain in her left leg; however, the medical evidence contains no diagnosis or condition pertaining to the
left leg.

2

nucleus pulposus at L3-4, a large left extruded disc at L5-S1 and displaced S1, S2 nerve roots.
He stated that appellant had lumbar radiculopathy in addition to the herniated lumbar disc and
discussed with her the option of surgical intervention.
Appellant underwent electromyelogram and nerve conduction tests on May 8, 2008, the
results of which were normal. The study presented no electrodiagnostic evidence to suggest
lumbar radiculopathy, lumbosacral plexopathy or peripheral neuropathy, despite the MRI scan
results showing herniated nucleus pulposus at L3-4 and LS-51 with disc extrusion.
By decision dated November 17, 2008, the Office denied appellant’s claim, finding that
she failed to submit medical evidence sufficient to establish that she sustained the claimed
condition in the performance of duty. It found that she failed to submit evidence that any of her
specific work duties caused the claimed medical condition. The Office further found that
appellant failed to submit medical evidence sufficient to establish that her claimed condition was
related to factors of employment.
By letter dated November 27, 2008, appellant requested an oral hearing, which was held
on March 26, 2009.2 She did not submit any additional medical evidence.
By decision dated May 1, 2009, an Office hearing representative affirmed the
November 17, 2008 decision.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act3 has the
burden of establishing that the essential elements of his or her claim including the fact that the
individual is an “employee of the United States” within the meaning of the Act, that the claim
was timely filed within the applicable time limitation period of the Act, that an injury was
sustained in the performance of duty as alleged and that any disability and/or specific condition
for which compensation is claimed are causally related to the employment injury.4 These are the
essential elements of each and every compensation claim regardless of whether the claim is
predicated upon a traumatic injury or an occupational disease.5
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
2

Appellant’s husband testified at the hearing that she initially began to experience pain in her left leg, which
subsequently began to radiate down into her lower back. As noted above, however, the medical evidence appellant
submitted in this case pertains predominantly to her lower back.
3

5 U.S.C. §§ 8101-8193.

4

Joe D. Cameron, 41 ECAB 153 (1989); Elaine Pendleton, 40 ECAB 1143 (1989).

5

Victor J. Woodhams, 41 ECAB 345 (1989).

3

employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
The medical evidence required to establish causal relationship is usually rationalized medical
evidence. Rationalized medical opinion evidence is medical evidence which includes a
physician’s rationalized opinion on the issue of whether there is a causal relationship between the
claimant’s diagnosed condition and the implicated employment factors. The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medical certainty and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.6
Appellant has the burden of establishing by the weight of the substantial, reliable and
probative evidence, a causal relationship between his claimed right shoulder condition and his
federal employment. This burden includes providing medical evidence from a physician who
concludes that the disabling condition is causally related to employment factors and supports that
conclusion with sound medical reasoning.7
ANALYSIS
In the instant case, appellant has failed to submit any medical opinion containing a
rationalized, probative report which relates her claimed lower back condition to factors of her
employment. For this reason, she has not discharged her burden of proof to establish her claim
that this condition was sustained in the performance of duty.
Appellant submitted reports from Drs. Caldera and Alianell who related findings of lower
back pain on examination and diagnosed low back pain syndrome, left-sided sciatica, herniated
nucleus pulposus at L3-4 and L4-5 with disc protrusion at L5-S1 and lumbar radiculopathy.
Neither of these physicians, however, provided a probative, rationalized medical opinion that the
claimed conditions or disability were causally related to employment factors. Dr. Caldera stated
that in his October 29 and November 26, 2007 reports that appellant began to experience pain in
June 2007 in her left buttocks which radiated to her left leg and left knee. He noted that she had
no history of trauma, falls or injuries. Dr. Caldera’s opinion is of limited probative value as it
does not contain any medical rationale explaining how or why appellant’s claimed lower back
condition was related to factors of employment.8 The weight of medical opinion is determined
by the opportunity for and thoroughness of examination, the accuracy and completeness of
physician’s knowledge of the facts of the case, the medical history provided, the care of analysis
manifested and the medical rationale expressed in support of stated conclusions.9 Dr. Caldera
did not sufficiently describe appellant’s job duties or explain the medical process through which
such duties would have been competent to cause the claimed condition.
6

Id.

7

See Nicolea Bruso, 33 ECAB 1138, 1140 (1982).

8

William C. Thomas, 45 ECAB 591 (1994).

9

See Anna C. Leanza, 48 ECAB 115 (1996).

4

Dr. Alianell stated in his April 22, 2008 report that appellant had experienced constant,
mild low back pain radiating into the left bullock and down her left thigh and left calf along with
a cold sensation behind the knee and calf for six to eight months, with no specific injury. He
noted that the results of the lumbar MRI scan showed herniations, bulges, displaced nerve roots,
lumbar radiculopathy and mentioned surgery as a possible course of action. Dr. Alianell’s
opinion also is of limited probative value as it does not contain any medical rationale explaining
how appellant’s job duties physiologically caused the diagnosed conditions of left-sided sciatica,
right-sided mild foraminal herniated nucleus pulposus at L3-4, a large left extruded disc at
L5-S1, displaced S1, S2 nerve roots and lumbar radiculopathy. His report thus did not constitute
adequate medical evidence to establish that appellant’s claimed lower back condition was
causally related to her employment.
An award of compensation may not be based on surmise, conjecture or speculation.
Neither the fact that appellant’s condition became apparent during a period of employment nor
the belief that her condition was caused, precipitated or aggravated by her employment is
sufficient to establish causal relationship.10 Causal relationship must be established by
rationalized medical opinion evidence and appellant failed to submit such evidence.
The Office advised appellant of the evidence required to establish her claim; however,
she failed to submit such evidence. Consequently, appellant has not met her burden of proof in
establishing that her claimed lower back condition was causally related to her employment.
CONCLUSION
The Board finds that appellant has failed to meet her burden of proof in establish that her
claimed lower back condition was sustained in the performance of duty.

10

Id.

5

ORDER
IT IS HEREBY ORDERED THAT the May 1, 2009 and November 17, 2008 decisions
of the Office of Workers’ Compensation Programs are affirmed.
Issued: April 13, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

